        Case 5:18-cv-00966-FB-HJB Document 19 Filed 12/05/18 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

NIKOLAY RASTORGUEV                                §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §           Civil Action No. 5:18-CV-00966-FB
                                                  §
DAVID SEPIACHVILI,                                §
DAVID A. SEPIASHVILI,                             §
ATERRA EXPLORATION, LLC,                          §
SOUTHTEX ENERGY CORP.,                            §
LEVEL ONE ADVISORS, INC., and                     §
TIGHT ROCK COMPANY, LLC,                          §
                                                  §
        Defendants.

      DEFENDANTS’ NOTICE OF WITHDRAWAL OF THEIR PENDING MOTION
     TO DISMISS COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION

        Defendants David Sepiachvili, David A. Sepiashvili, Aterra Explorations, LLC,

SouthTex Energy Corp., Level One Advisors, Inc., and Tight Rock Company, LLC file this

notice to withdraw their pending Motion to Dismiss Complaint for Lack of Subject Matter

Jurisdiction (the “Motion”), and to inform the Court thereof. Defendants endeavored to file the

Motion on October 10, 2018 (Dkt. No. 8). Defendants received a filing deficiency notice, and

made a corrective filing of the Motion on October 15, 2018 (Dkt. No. 10). Plaintiff does not

oppose Defendants’ withdrawal of the Motion.

        Defendants and Plaintiff are currently conferencing on whether the parties’ can agree to

stay this action and proceed to arbitration. If agreement cannot be reached, Defendants intend to

file a motion to dismiss on 12(b)(1) grounds that would supersede the Motion. The jurisdictional

challenge in the Motion was based on Defendants’ position that the parties’ dispute did not

involve the purchase or sale of any securities.         If the parties do not agree to arbitration,


Defendants’ Notice of Withdrawal of Pending Motion – Page 1
22001767v.1
        Case 5:18-cv-00966-FB-HJB Document 19 Filed 12/05/18 Page 2 of 3




Defendants will urge dismissal under 12(b)(1) on the grounds that an arbitration clause governs

the parties’ dispute and deprives the Court of subject matter jurisdiction. This jurisdictional

challenge supersedes the previous one because, if granted, the Court would not have jurisdiction

to decide the question whether Plaintiff’s claims involve the purchase or sale of securities.



                                                       Respectfully submitted,

                                                       JACKSON WALKER L.L.P.
                                                       112 E. Pecan Street, Suite 2400
                                                       San Antonio, Texas 78205
                                                       Telephone: (210) 978-7700
                                                       Telecopier: (210) 978-7790

                                                       By: /s/ Jason Rodgers
                                                               Jason Rodgers
                                                               State Bar No. 24005540
                                                               Reagan Marble
                                                               State Bar No. 24087971
                                                               Brian Oates
                                                               State Bar No. 24088144

                                                       ATTORNEYS FOR DEFENDANTS




Defendants’ Notice of Withdrawal of Pending Motion – Page 2
22001767v.1
        Case 5:18-cv-00966-FB-HJB Document 19 Filed 12/05/18 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       This is to certify that on this 5th day of December, 2018, a true and correct copy of the
foregoing was served electronically upon all parties receiving notice via the Court’s
ECF/PACER system.

                                                    /s/ Jason Rodgers
                                                    Jason Rodgers




Defendants’ Notice of Withdrawal of Pending Motion – Page 3
22001767v.1
